IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID R. NICHOLSON, BUILDER, LLC,        : No. 412 MAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
ERIN L. JABLONSKI AND BRANDON M.         :
VOGEL, WIFE AND HUSBAND,                 :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.